1
2
3
4
5
6
7
8
9                           IN THE UNITED STATES DISTRICT COURT
10                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
     R. ALEXANDER ACOSTA,                          Case No. 8:16-cv-00363-CJC-KES
13      Secretary of Labor,
        United States Department of Labor,
14                                                 CONSENT JUDGMENT &
                                      Plaintiff,   ORDER
15                 v.
16   NUZON CORPORATION, a corporation;
     MARGARET’S VILLA, INC., a                     Judge:   Hon. Cormac J. Carney
17   corporation; GERALDO ORTIZ, an
     individual; LILIBETH ORTIZ, an
18   individual; FIL-LYD INVESTMENTS,
     LLC, a California Foreign Limited Liability
19   Company; JUANJO INVESTMENTS,
     LLC, a California Foreign Limited Liability
20   Company,
                                   Defendants.
21
22
23
24
25
26
27
28


     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES
1           Plaintiff R. Alexander Acosta, Secretary of Labor, United States
2    Department of Labor (the “Secretary”), and Defendants Nuzon Corporation,
3    Margaret’s Villa, Inc., Geraldo Ortiz, Lilibeth Ortiz, Fil-Lyd Investments, LLC,
4    and JuanJo Investments, LLC (hereafter collectively referred to as “Defendants”)
5    have agreed to resolve the matters in controversy in this civil action and consent to
6    the entry of this consent judgment (“Consent Judgment” or “Judgment”).
7                             STATEMENTS BY THE PARTIES
8           1.     The Secretary alleges in the Second Amended Complaint that
9    Defendants violated provisions of Sections 6, 7, 11(c), 15(a)(2), 15(a)(3), and
10   15(a)(5) of the Fair Labor Standards Act of 1938, as amended (“FLSA” or the
11   “Act”), 29 U.S.C. §§ 207, 211(c), 215(a)(2), 215(a)(3) and (5).
12          2.     Defendants are represented by counsel, and have appeared in this
13   action and answered the Second Amended Complaint.
14          3.     The Secretary and Defendants waive Findings of Fact and
15   Conclusions of Law.
16          4.     Defendants admit that the Court has jurisdiction over the parties and
17   the subject matter of this civil action and that venue lies in the District Court for
18   the Central District of California.
19          5.     Defendants and the Secretary agree to the entry of this Consent
20   Judgment without contest.
21          6.     Defendants acknowledge that Defendants and any individual or entity
22   acting on their behalf or at their direction (including but not limited to supervisors
23   at Defendants’ residential care home facilities) have notice of, and understand, the
24   provisions of this Consent Judgment.
25          7.     Defendants understand and expressly acknowledge that the provisions
26   and safeguards guaranteed under the FLSA to employees, including but not limited
27   those found in Sections 6, 7, 11(c), 15(a)(2), 15(a)(3) and 15(a)(5), apply to all
28   their employees, including caregivers/direct care staff, drivers, qualified

      CONSENT JUDGMENT & ORDER
      Case No. 8:16-cv-00363-CJC-KES                                                   Page 1
1    intellectual disability professionals (QIDPs), licensed vocational nurses (LVNs),
2    and registered nurses (RNs).
3           8.     Defendants admit to violating Sections 6 and 15(a)(2) of the FLSA
4    during the Subject Period (October 2011 through April 2017) by paying employees
5    wages at rates less than the applicable federal minimum wage in workweeks when
6    said employees were engaged in commerce and in the production of goods for
7    commerce or were employed in an enterprise engaged in commerce or in the
8    production of goods for commerce, within the meaning of the Act.
9           9.      Defendants admit to violating Sections 7 and 15(a)(2) of the FLSA
10   during the Subject Period by employing employees who were engaged in
11   commerce or the production of goods for commerce, or who were employed in an
12   enterprise engaged in commerce or in the production of goods for commerce
13   within the meaning of the Act, for workweeks longer than forty (40) hours, and by
14   failing to pay such employees compensation for their employment in excess of
15   forty (40) hours at a rate not less than one and one-half times the regular rate at
16   which they were employed.
17          10.     Defendants admit to violating Sections 11(c) and 15(a)(5) of the
18   FLSA during the Subject Period by failing to make, keep and preserve records of
19   their employees and of the wages, hours, and other conditions and practices of
20   employment maintained by them as prescribed by the regulations found in 29
21   C.F.R. Part 516 that are issued, and from time to time amended, pursuant to
22   Section 11(c) of the FLSA. Defendants understand and expressly acknowledge
23   that, by the date Defendants sign this Consent Judgment, Defendants will keep all
24   records required under 29 C.F.R Part 516 for each and every individual who
25   performs any work for Defendants at their current or future residential care home
26   facilities, as well as any other records required by this Consent Judgment.
27          11.    Defendants agree that the Secretary establish a prima facie violation
28   of Section 15(a)(3) of the FLSA during the Subject Period by establishing

      CONSENT JUDGMENT & ORDER
      Case No. 8:16-cv-00363-CJC-KES                                                  Page 2
1    sufficient facts that Defendants retaliated against employees because such
2    employees were believed to have filed a complaint or instituted or caused to be
3    instituted any proceeding under or related to the FLSA, or were about to testify in
4    any such proceeding. Defendants understand and expressly acknowledge that
5    demanding or accepting any of the monies due to any current or former employees
6    under this Consent Judgment, threatening any employee for accepting monies due
7    under this Consent Judgment, or threatening any employee for exercising any of
8    his or her rights under the FLSA of this Consent Judgment is specifically
9    prohibited and may subject Defendants to equitable and legal damages, including
10   punitive damages and civil contempt.
11                                 JUDGMENT AND ORDER
12          Therefore, upon motion of the attorneys for the Secretary, and for cause
13   shown, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
14   judgment is entered in favor of the Secretary on his claims against Defendants.
15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
16   Defendants are employers that shall comply with the FLSA with respect to their
17   workers employed at Defendants’ residential care facilities.
18   I.     INJUNCTIVE RELIEF PROVISIONS
19          A.     Prohibitions on Violating the FLSA
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
21   pursuant to Section 17 of the FLSA, Defendants, Defendants’ officers, agents,
22   servants, employees, successors and all persons in active concert or participation
23   with Defendants are permanently enjoined and restrained from violating the FLSA,
24   including through any of the following manners:
25          1.     Defendants shall not, contrary to Sections 6 and 15(a)(2) of the FLSA,
26   pay any of their employees who in any workweek are engaged in commerce or in
27   the production of goods for commerce or who are employed in an enterprise
28   engaged in commerce or in the production of goods for commerce, within the

      CONSENT JUDGMENT & ORDER
      Case No. 8:16-cv-00363-CJC-KES                                               Page 3
1    meaning of the FLSA, wages at a rate less than $7.25 per hour (or at a rate less
2    than such other applicable minimum rate, including California state law).
3          2.     Defendants shall not, contrary to Sections 7 and 15(a)(2) of the FLSA,
4    employ any of their employees who in any workweek are engaged in commerce or
5    the production of goods for commerce, or who are employed in an enterprise
6    engaged in commerce or in the production of goods for commerce, within the
7    meaning of the FLSA, for workweeks longer than forty (40) hours, unless such
8    employee receives compensation for his or her employment in excess of forty (40)
9    hours at a rate not less than one and one-half times the regular rate at which he or
10   she is employed.
11         3.     Defendants shall not, contrary to Sections 11(c) and 15(a)(5) of the
12   FLSA fail to make, keep and preserve records of their employees and of the wages,
13   hours, and other conditions and practices of employment maintained by them as
14   prescribed by the regulations issued, and from time to time amended, pursuant to
15   Section 11(c) of the FLSA and found in 29 C.F.R. Part 516. To ensure compliance
16   with this provision, Defendants shall:
17                a.     Hire a third-party payroll-processing firm to process and issue
18         employees’ paychecks;
19                b.     Use a time clock system at each residential care facility and
20         ensure that each employee uses the system to accurately record the time the
21         employee (i) begins work each day by clocking in as soon as the employee
22         enters the worksite and/or premises; (ii) begins any uninterrupted work-free
23         meal period of 30 minutes or more by clocking out at the beginning of the
24         meal period; (iii) ends any uninterrupted work-free meal period of 30
25         minutes or more by clocking in at the end of the uninterrupted work-free
26         meal period; (iv) ends any work-interrupted meal period by clocking back
27         in; and (v) ends work each day by clocking out just before the employee
28         leaves the worksite and/or the employer’s premises. Work time shall

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES                                                  Page 4
1          include, but is not limited to, time spent by employees: bathing, grooming,
2          clothing, feeding, waiting for transportation for residents, providing
3          companionship and social interaction with residents (via taking residents on
4          walks, playing games with residents), or otherwise caring for residents;
5          cooking meals for residents; doing laundry for the facility/residents,
6          performing related housekeeping duties, and performing administrative
7          tasks.
8                   c.   Ensure each employee accurately records the time employed to
9          travel for Defendants or perform work at off-site locations for Defendants.
10         For example, time spent driving residents to appointments, waiting for or
11         attending residents’ appointments, taking residents to the hospital or other
12         locations, waiting for residents to receive treatment/service, and traveling
13         back to residential care facility;
14                  d.   Not alter or manipulate time or payroll records to reduce the
15         number of hours actually worked by an employee unless an employee
16         voluntarily requests in writing to correct a genuine error or pursuant to a
17         bona fide dispute regarding an employee’s time records. Should the latter
18         occur, there must be a written record of the disputed hours according to both
19         employee and employer and the reason for the dispute, accompanied by the
20         signature of both parties. Such records will be kept for a period of 3 years
21         from the day of the request or dispute;
22                  e.   Not encourage or pressure workers to under-report hours
23         worked;
24                  f.   Not create false records by requiring workers to clock out for
25         lunch breaks they did not take. This applies to all shifts, including this
26         graveyard shift;
27                  g.   For each workweek, sum the time indicated on the time records
28         recorded by each employee to identify the time worked each day and each

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES                                                     Page 5
1          workweek.
2                 h.     For each pay period, prepare a statement of hours and wages for
3          each employee (“Pay Period Summary”). The Pay Period Summary shall
4          provide all information required under California Labor Code Section
5          226(a), including: (1) the employee’s gross wages earned, (2) total hours
6          worked, (3) all deductions, (4) net wages, (5) the inclusive dates of the
7          period for which the employee is paid, (6) all applicable hourly rates in
8          effect during the pay period, and (7) the corresponding number of hours
9          worked at each hourly rate.
10                i.     For a period of not less than one year following entry of this
11         Judgment, have each individual review his or her Pay Period Summary,
12         write in corrections if necessary, and sign the Pay Period Summary.
13         Immediately upon issuance and for three (3) years thereafter, Defendants
14         shall maintain copies of all Pay Period Summaries for inspection by the U.S.
15         Department of Labor at any time and by any of Defendants’ employees at
16         any time. Defendants shall post in a prominent location at all of Defendants’
17         current residential care home facilities (for example, near the facility’s front
18         door, where employees commonly take meal breaks, inside employee
19         restrooms) a notice alerting employees that they have the right to inspect
20         their Time Records and Pay Period Summaries at any time without prior
21         request (“Inspection Notice”).
22                j.     With each Pay Period Summary, include a statement in English
23         and Tagalog indicating that:
24                Your employer must pay you for all hours worked. Your hours
25            worked includes all the time that you are not free from work duties.
26            If you think your employer has not paid you for all hours you
27            worked, you can call the U.S. Department of Labor to make a
28            confidential complaint at (714) 621-1650.

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES                                                    Page 6
1                 Dapat bayaran ng inyong amo ang sahod para sa lahat ng oras na
2               nagtrabaho kayo. Kasama sa mga oras ninyo ang oras na hindi kayo
3               libre sa inyong tungkulin. Kung sa palagay ninyo na hindi binayaran
4               ng inyong amo ang sahod para sa lahat ng oras ninyo, tumawag kayo
5               sa U.S. Department of Labor sa (714) 621-1650. Kompindensyal ang
6               inyong report sa U.S. Department of Labor.
7          4.     Defendants, their officers, agents, servants, attorneys, and employees
8    and those persons in active concert or participation with them, shall not, contrary to
9    FLSA § 15(a)(3), 29 U.S.C. § 215(a)(3), in any way retaliate or take any adverse
10   employment action, or threaten or imply that adverse action will be taken against
11   any employee who exercises or asserts his or her rights under the FLSA or
12   provides information to any public agency investigating compliance with the
13   FLSA. To ensure compliance with this provision, Defendants shall:
14         a.     Not remove or evict current live-in employees, or reduce any housing
15                benefits for current live-in employees in retaliation against employees.
16         b.     Not make any changes to live-in employees’ current tenancies in
17                retaliation against employees.
18         c.     Maintain habitable housing in substantially the same condition as
19                currently exists for current live-in employees and not alter living
20                conditions in retaliation against employees.
21         d.     Not terminate or threaten to terminate any employee, or retaliate or
22                discriminate against any employee in any other way, based on their
23                belief that such employee spoke with or otherwise cooperated with
24                DOL, or made a formal or informal complaint about any issue related

25                to Defendants’ wage and hour practicesto any party;

26         e.     Not direct anyone who works for them not to speak to representatives

27                of the DOL or to provide false information to the DOL regarding the

28                terms and conditions of their employment, or asking anyone who

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES                                                     Page 7
1                  works for them to give them any documents or business cards
2                  provided by a representative of the DOL;
3           f.     Not obstruct any future DOL investigation;
4           g.     Not threaten to have any employee deported, or refer to any
5                  employee’s immigration status in a threatening manner, because of
6                  cooperation or perceived cooperation with the DOL, or raising an
7                  issue related to hours and pay to any party;
8           h.     Not encourage employees to engage in retaliation against coworkers,
9                  or instructing one employee to tell another employee that the
10                 employee will be fired for cooperating with the DOL or engaging in
11                 any other protected activity under the FLSA;
12          i.     Not reduce or manipulate employees’ work schedules because of
13                 cooperation or perceived cooperation with the DOL or any other
14                 protected activity under the FLSA.
15          j.     Not require employees to re-apply to their current job or re-submit
16                 documents for their current or past employment with Defendants
17                 because of their cooperation or perceived cooperation or other

18                 protected activity under the FLSA.

19          5.     Defendants shall not, contrary to the FLSA, misclassify individuals

20   performing work at one of their residential care home facilities as non-employees

21   (e.g., independent contractors) but shall treat and classify said individuals as

22   employees who shall enjoy all protections and safeguards guaranteed under the

23   FLSA, including but not limited to those found in Sections 6, 7, 11(c), 15(a)(2),

24   15(a)(3), and 15(a)(5) of the Act.

25          6.     Defendants, jointly and severally, shall not continue to withhold

26   payment of $550,000, which represents the unpaid minimum wage and overtime

27   compensation hereby found due for the Subject Periods, to the employees named in

28   the attached Exhibit A in the amounts set forth therein.

      CONSENT JUDGMENT & ORDER
      Case No. 8:16-cv-00363-CJC-KES                                                    Page 8
1          B.     Additional Compliance Requirements
2          7.     Defendants shall provide an explanation for each deduction made to
3    employees in their employee handbook, policies, and training documents related to
4    pay, hours worked, clocking in and clocking out, time cards, and breaks.
5          8.     Within ten (10) calendar days of the date that Defendants sign this
6    Consent Judgment, Defendants shall post U.S. Department of Labor-approved
7    posters regarding the minimum wage and overtime provisions of the FLSA, in a
8    prominent location at all of Defendants’ residential care home facilities (for
9    example, near the facility’s front door, where employees commonly take meal
10   breaks, inside employee restrooms). Defendants shall do the same at any future
11   residential care home facility within ten (10) calendar days of it beginning
12   operations. Copies of said posters are available for download and printing at:
13         http://www.dol.gov/whd/regs/compliance/posters/flsa.htm.
14         9.     Within thirty (30) calendar days of the date Defendants sign this
15   Consent Judgment, Defendants shall provide each of their employees with a copy
16   of a notice of rights, attached as Exhibit B, which summarizes the terms of this
17   Consent Judgment and provides direct guidance from the U.S. Department of
18   Labor regarding care home employees’ rights under the FLSA (“Notice of
19   Rights”). Exhibit B includes English and Tagalog versions of the Notice of Rights.
20   In the event the native language of any employee of Defendants is a language other
21   than English and Tagalog, Defendants shall ensure that the Notice of Rights is
22   properly translated into that language. Within the time period prescribed above,
23   Defendants shall take the following steps to help ensure that all of Defendants’
24   employees are aware of their rights under the FLSA:
25                a.     Defendants shall post a copy of Exhibit B in a prominent
26         location at all of Defendants’ current residential care home facilities (for
27         example, near the facility’s front door, where employees commonly take
28         meal breaks, inside employee restrooms), and Defendants shall do the same

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES                                                   Page 9
1          at any future residential care home facility within ten (10) calendar days of it
2          beginning operations.
3                 b.     Defendants shall provide a copy of Exhibit B with the first two
4          paychecks for the first two pay periods following entry of this Consent
5          Judgment to all of Defendants’ employees.
6                 c.     Defendants shall provide a copy of Exhibit B to all newly hired
7          employees before or by the date said employee begins performing work for
8          Defendants at one of Defendants’ residential care home facilities.
9                 d.     Defendants shall include Exhibit B in all handbooks, policies,
10         and trainings related to pay, hours worked, clocking in and clocking out,
11         time cards, and breaks.
12         10.    Within six (6) months of the date that Defendants sign this Consent
13   Judgment, Defendants must conduct a training session for all individuals
14   performing work at Defendants’ residential care home facilities. Defendants may
15   request that Wage and Hour Division representatives conduct the training.
16   Individual Defendants shall also be present at said training, which shall be
17   compensable time for which employees shall receive pay. Topics to be covered
18   during the training shall include, but are not limited to: minimum wage, overtime,
19   recordkeeping provisions of the FLSA and specific considerations relating to
20   residential care home facility employees. If conducted by Wage and Hour
21   representatives, said training may be followed by a confidential question and
22   answer session between Wage and Hour representatives and Defendants’
23   employees, during which time Defendants are not present (“Q&A Session”). The
24   Q&A Session shall also be compensable time for which employees shall receive
25   pay. Upon completion, Defendants shall certify satisfaction of this provision to the
26   Secretary’s counsel.
27
28

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES                                                 Page 10
1    II.    MONETARY PROVISIONS
2           FURTHER, JUDGMENT IS HEREBY ENTERED, pursuant to Section
3    16(c) of the FLSA, in favor of the Secretary and against Defendants in the total
4    amount of $1,100,000, which is comprised of unpaid minimum wage and overtime
5    compensation owed by Defendants in the amount of $550,000, and an additional
6    equal amount as liquidated damages. This amount shall be considered a debt owed
7    to the United States.
8           The total of $1,100,000.00 is hereby found due under the FLSA to
9    Defendants’ current and former employees in Exhibit A as a result of their
10   employment by Defendants from October 15, 2011 to April 15, 2017 (“Back Wage
11   Accrual Period”). These provisions of this Consent Judgment shall be deemed
12   satisfied where Defendants comply with each of the following payment provisions:
13                 a.     Defendants shall provide the Secretary, within five (5) days of
14          the date of entry of this Consent Judgment, the following information for
15          each individual employed by Defendants at any of their residential care
16          homes during the Back Wage Accrual Period: first name, middle name, last
17          name, home address (street address, city, state, zip code), position/title, work
18          site name, hire date, and termination date (where applicable). If the

19          Secretary requests additional information for the purposes of identifying the

20          employees owed back wages under this Consent Judgment, the amounts

21          owed, and the applicable periods, Defendants shall timely cooperate with

22          these requests.

23                 b.     The Secretary will then file an Amended Exhibit A, within

24          fourteen (14) days of receiving the information above from Defendants. The

25          Amended Exhibit A shall include the names of employees who worked for
            Defendants at any of their residential care homes during the Back Wage
26
            Accrual Period, their period of employment, the gross amount of back wages
27
            due, and the gross amount of liquidated damages due to each employee.
28

      CONSENT JUDGMENT & ORDER
      Case No. 8:16-cv-00363-CJC-KES                                                 Page 11
1                 c.     Defendants shall be responsible for determining and
2          withholding each employee’s share of payroll taxes and other required
3          deductions from the amounts to be paid to the employees named in the
4          attached Exhibit A, Defendants shall timely remit said deductions to the
5          appropriate governmental agencies entitled thereto. Within fourteen (14)
6          days of the filing of Amended Exhibit A, Defendants shall file a schedule
7          showing the net back wages due to the employees listed on Amended
8          Exhibit A. The schedule shall identify the employee’s name, period of
9          employment, amount of gross back wages (as listed in Amended Exhibit A),
10         amount of legal deductions and withholdings from back wages as required
11         under federal and California law (that Defendants shall pay directly to the
12         appropriate federal and state agencies, when due), and the resulting net back
13         wage amount for each employee listed in Amended Exhibit A.
14                d.      Within ninety (90) days of the date of entry of this Consent
15         Judgment, Defendants shall deliver in person to Charles Song, U.S.
16         Department of Labor, Office of the Solicitor, 350 S. Figueroa St., Suite 370,
17         Los Angeles, CA 90071-1202 two separate checks made payable to each

18         employee identified on the Amended Exhibit A and the Wage and Hour

19         Division, U.S. Department of Labor as alternative payees (i.e., “Pay to the

20         Order of: [Employee Name] or Wage & Hour Div., Labor”). The first check

21         shall be for the amount of liquidated damages due to the employee as

22         identified on the Amended Exhibit A. The second check shall be for the net

23         amount of back wages, accounting for the withholdings identified in the

24         schedule above. The preceding obligations described in this subparagraph
           “d” shall be referred to herein as the “Payment Obligations.” Upon delivery
25
           to the Secretary’s Office of the Solicitor as specified above, the Office of the
26
           Solicitor will be the designated custodian for the back wage and liquidated
27
28

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES                                                 Page 12
1           damages checks until each check is either distributed to the employee or
2           given to the Wage and Hour Division.
3           11.    The Secretary shall distribute the checks described in Paragraph d.
4    above to the employees identified in Amended Exhibit A, or if necessary, to the
5    employees’ estates. Any monies not distributed to employees within three (3) years
6    from the date of the Secretary’s receipt of the checks, because of an inability to
7    locate the proper persons or because of their refusal to accept it, the Secretary shall
8    deposit the payment into the Treasury of the United States as miscellaneous
9    receipts under 29 U.S.C. § 216(c). In the event that Defendants’ default on their
10   Payment Obligations set forth in Paragraph II. d. above, Defendants will be liable
11   for $1,100,000 due under this Consent Judgment plus a daily $10,000 fee for
12   everyday payment is late. Late fees shall not accrue for more than thirty (30) days.
13   Late fees will be equally distributed to Defendants’ current and former employees
14   listed on Exhibit A.
15          12.    As security for the judgment amount of $1,100,000.00, the Parties
16   agree as follows:
17                 a.     Within fourteen (14) days of entry of this Consent Judgment,
18          the Defendants shall provide the Secretary with Deeds of Trust on the real
19          properties known as, and located at: 24091 Via Luisa, Mission Viejo, CA
20          92691 (“Via Luisa Property”); 24522 Quintana Dr, Mission Viejo, CA
21          92691 (“Quintana Property”); 23052 Dune Mear Road, Lake Forrest, CA
22          92630 (“Dune Mear Property”); and 26961 Recodo Ln, Mission Viejo, CA
23          92691 (“Recodo Property”) (together, “the Properties”). The Parties will
24          supplement this proposed Consent Judgment with the Deeds of Trust, as
25          Exhibit C, within two (2) weeks of this filing.
26                 b.     Defendants agree not to encumber or transfer any of the
27          Properties before the respective Deed of Trust is recorded.
28                 c.     The Secretary will record each Deed of Trust within ten (10)

      CONSENT JUDGMENT & ORDER
      Case No. 8:16-cv-00363-CJC-KES                                                 Page 13
1          days of the Secretary’s receipt of properly executed Deeds of Trust.
2                 d.     Defendants represent the cumulative fair market value of the
3          Properties constitutes sufficient equity to satisfy the Judgment of
4          $1,100,000.00 against Defendants.
5          13.    If Defendants default on their Payment Obligations, the Secretary may
6    promptly force a sale of one or more Properties through the following procedures,
7    in the following order:
8                 a.     The Secretary shall declare all sums secured by the Deed of
9          Trust for the Via Luisa Property immediately due and payable and shall
10         cause the sale of the Via Luisa Property pursuant to the provisions set forth
11         in the executed Deed of Trust recorded on the Via Luisa Property.
12                b.     Should the proceeds from the sale of the Via Luisa Property fail
13         to fully satisfy the amounts due under this Consent Judgment at the time of
14         sale, the Secretary shall then declare those remaining unpaid amounts
15         secured by the Deed of Trust for the Quintana Property immediately due and
16         payable and shall cause the sale of the Quintana Property pursuant to the
17         provisions set forth in the executed Deed of Trust recorded on the Quintana
18         Property.
19                c.     Should the proceeds from the sale of the Via Luisa Property and
20         the Quintana Property fail to fully satisfy the amounts due under this
21         Consent Judgment at the time of sale, the Secretary shall then declare those
22         remaining unpaid amounts secured by the Deed of Trust for the Dune Mear
23         Property immediately due and payable and shall cause the sale of the Dune
24         Mear Property pursuant to the provisions set forth in the executed Deed of
25         Trust record on the Dune Mear Property.
26                d.     Should the proceeds from the sale of the Via Luisa Property,
27         the Quintana Property, and the Dune Mear Property fail to fully satisfy the
28         amounts due under this Consent Judgment at the time of sale, the Secretary

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES                                                 Page 14
1           shall then declare those remaining unpaid amounts secured by the Deed of
2           Trust for the Recodo Property immediately due and payable and shall cause
3           the sale of the Recodo Property pursuant to the provisions set forth in the
4           executed Deed of Trust record on the Recodo Property.
5                  e.     Upon the receipt of any moneys from the sale of any of the
6           Properties, the Secretary shall provide Defendants with an executed Partial
7           or Full Satisfaction of Judgment reflecting the amount received on the sale
8           of that Property.
9           14.    Defendants shall not directly or indirectly request, solicit, suggest, or
10   coerce any employee to return or to offer to return to Defendants or to someone
11   else for Defendants, any monies in the form of cash, check, or any other form, for
12   wages previously due or to become due in the future to said employee under the
13   provisions of this Consent Judgment or the FLSA; nor shall Defendants accept, or
14   receive from any employee, either directly or indirectly, any monies in the form of
15   cash, check, or any other form, for wages heretofore or hereafter paid to said
16   employee under the provisions of this Consent Judgment or the FLSA; nor shall
17   Defendants discharge or in any other manner discriminate, solicit or encourage
18   anyone else to discriminate, against any such employee because such employee has
19   received or retained monies due to him or her from Defendants under the
20   provisions of this Consent Judgment or the FLSA.
21   III.   ADDITIONAL PROVISIONS
22          15.    The filing, pursuit, and/or resolution of this proceeding with the filing
23   of this Consent Judgment shall not act as, or be asserted as, a bar to any action
24   under Section l6(b) of the FLSA, 29 U.S.C. § 216(b), as to any employee not
25   named on the attached Exhibit A, nor as to any employee named on the attached
26   Exhibit A for any period not specified herein for the back wage recovery
27   provisions.
28          16.    Defendants agree to take further actions as may be reasonably

      CONSENT JUDGMENT & ORDER
      Case No. 8:16-cv-00363-CJC-KES                                                  Page 15
1    necessary to carry out the purposes and intent of the requirements under the FLSA
2    as ordered in this Judgment.
3          17.     Each party shall bear all fees and other expenses (including court
4    costs) incurred by such party in connection with any stage of this proceeding.
5          18.     IT IS FURTHER ORDERED that this Court shall retain jurisdiction
6    of this action for purposes of enforcing compliance with the terms of this Consent
7    Judgment.
8
9          IT IS SO ORDERED.
10
11   Dated: June 6, 2019
12                                                __________________________
13                                                The Hon. Cormac J. Carney
14                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES                                                Page 16
1    Dated: _________________                 Dated: _________________
2
3    KATE S. O’SCANNLAIN
     Solicitor of Labor                     _______________________
4                                           NUZON CORPORATION
5    JANET M. HEROLD                        Signed by:
     Regional Solicitor
6
7    MARC A. PILOTIN                        _______________________
     Counsel for Wage and Hour Litigation   MARGARET’S VILLA, INC.
8
                                            Signed by:
9    CHARLES SONG
10   Senior Trial Attorney
                                            _______________________
11   ________________________               GERALDO ORTIZ
12   JESSICA M. FLORES
     Trial Attorney                         _______________________
13                                          LILIBETH ORTIZ
14   JENNIFER L. STA. ANA
     Trial Attorney
15
     Attorneys for Plaintiff R. Alexander   ________________________
16   Acosta, United States Secretary of     FIL-LYD INVESTMENTS, LLC
17   Labor                                  Signed by:

18                                          ________________________
19                                          JUANJO INVESTMENTS, LLC
                                            Signed By:
20
21
                                            By: ____________________
22
                                            JEHAN N. JAYAKUMAR
23                                          ANDREW E. SAXON, CARLSON &
24                                          JAYAKUMAR LLP
                                            Attorneys for Defendants
25                                          Nuzon Corporation; Margaret’s Villa,
26                                          Inc.; Geraldo Ortiz; Lilibeth Ortiz; Fil-
                                            Lyd Investments, LLC; and Juanjo
27                                          Investments, LLC
28

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES                                            Page 17
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONSENT JUDGMENT & ORDER
     Case No. 8:16-cv-00363-CJC-KES   Page 18
